Order entered August 9, 2016




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-16-00723-CV

                             JOHN MARSTON, APPELLANT

                                              V.

               ADMINSOURCE CONCEPTS, LLC, ET AL., APPELLEES

                      On Appeal from the 101st Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. DC-16-03694-E

                                          ORDER
       We GRANT District Clerk Felicia Pitre’s August 5, 2016 request to extend time to file

the clerk’s record and ORDER the clerk’s record filed no later than August 15, 2016.




                                                     /s/   CAROLYN WRIGHT
                                                           CHIEF JUSTICE